IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00055-CR

ALPHA GLYNN MESKIMEN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 39,298


                          MEMORANDUM OPINION


      Appellant, Alpha Glynn Meskimen, was charged by indictment with evading

arrest or detention with a vehicle. See TEX. PENAL CODE ANN. § 38.04 (West 2016). Also

included in the indictment was an enhancement paragraph referencing appellant’s prior

felony conviction for aggravated sexual assault. Without the benefit of a plea-bargain

agreement, appellant entered an open plea of “guilty” to the charged offense. He also

pleaded “true” to the enhancement paragraph. The trial court accepted appellant’s pleas
of “guilty” and “true” and subsequently found him guilty of the charged offense and

found the enhancement paragraph to be true. This matter proceeded to the punishment

phase.

         At the conclusion of the punishment phase, the trial court assessed punishment at

ten years’ incarceration in the Institutional Division of the Texas Department of Criminal

Justice.    Thereafter, the trial court certified appellant’s right of appeal as to the

punishment phase only. This appeal followed.

                                         I.     ANDERS BRIEF

         Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d

493 (1967), appellant’s court-appointed appellate counsel has filed a brief and a motion

to withdraw with this Court, stating that his review of the record yielded no error upon

which an appeal can be predicated. Counsel’s brief meets the requirements of Anders as

it presents a professional evaluation demonstrating why there are no arguable grounds

to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008)

(“In Texas, an Anders brief need not specifically advance ‘arguable’ points of error if

counsel finds none, but it must provide record references to the facts and procedural

history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340,

343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991) (en banc).




Meskimen v. State                                                                         Page 2
          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant’s counsel has carefully discussed why, under controlling authority, there

are no reversible errors in the trial court’s judgment. Counsel has informed this Court

that he has: (1) examined the record and found no arguable grounds to advance on

appeal; (2) served a copy of the brief and counsel’s motion to withdraw on appellant; and

(3) provided appellant with a copy of the record and informed him of his right to file a

pro se response.1 See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time

has passed, and appellant has not filed a pro se response.2 See In re Schulman, 252 S.W.3d

at 409.



          The Texas Court of Criminal Appeals has held that “‘the pro se response need not comply with
          1

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.’” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).

          2   In his letter to appellant, appellate counsel indicated the following:

          Whenever appellate counsel files a motion such as this, the law provides the appellant the
          right to review the record and file a response identifying to the appellate court any grounds
          he thinks are non-frivolous issues to be raised on his behalf that the appellate court should
          consider in deciding whether the case presents any meritorious grounds for appeal.
          Because I have filed this motion and brief, you now have the right to review the record and
          file a response or brief if you so choose.

                  I have sent you copies of the Clerk’s Record and the Reporter’s Record in your
          case. Your response to the Tenth Court of Appeals will be due to be filed within 30 days
          of the date I provide the record to you.

We have not received a request from appellant regarding the record. Given the above and appellant’s
failure to file a pro se response, we have fair assurance that appellate counsel has complied with the Court
of Criminal Appeals’s decision in Kelly v. State. See 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

Meskimen v. State                                                                                         Page 3
                                   II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, we affirm the judgment of the trial court.

                                  III.    MOTION TO WITHDRAW

       In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel in this case. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776,

779-80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation,

the appointed attorney must file a motion to withdraw accompanied by a brief showing

the appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to appellant and to


Meskimen v. State                                                                        Page 4
advise him of his right to file a petition for discretionary review.3 See TEX. R. APP. P. 48.4;

see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex.

Crim. App. 2006).




                                                            AL SCOGGINS
                                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 26, 2017
Do not publish
[CR25]




        3 No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or must file a pro se petition for discretionary review. Any petition for discretionary
review must be filed within thirty days from the date of this opinion or the last timely motion for rehearing
or timely motion for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition and all copies of the petition for discretionary review must be filed with the Clerk of the Court of
Criminal Appeals. See id. at R. 68.3. Any petition for discretionary review should comply with the
requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See id. at R. 68.4; see also In re Schulman,
252 S.W.3d at 409 n.22.

Meskimen v. State                                                                                        Page 5